Exhibit AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF INCOME (Unaudited, in millions, except per share amounts) Three Months Ended Year Ended December 31, December 31, 2007 2006 2007 2006 Operating Revenues: Electric $ 1,423 $ 1,229 $ 6,267 $ 5,585 Gas 384 391 1,279 1,295 Total operating revenues 1,807 1,620 7,546 6,880 Operating Expenses: Fuel 303 242 1,167 1,018 Purchased power 281 254 1,387 1,150 Gas purchased for resale 278 290 900 931 Other operations and maintenance 439 415 1,688 1,556 Depreciation and amortization 167 176 681 661 Taxes other than income taxes 86 89 381 391 Total operating expenses 1,554 1,466 6,204 5,707 Operating Income 253 154 1,342 1,173 Other Income and Expenses: Miscellaneous income 23 21 77 50 Miscellaneous expense - - (10 ) (4 ) Total other income 23 21 67 46 Interest Charges 107 96 423 350 Income Before Income Taxes, Minority Interest and Preferred Dividends of Subsidiaries 169 79 986 869 Income Taxes 51 11 330 284 Income Before Minority Interest and Preferred Dividends of Subsidiaries 118 68 656 585 Minority Interest and Preferred Dividends of Subsidiaries 10 7 38 38 Net Income $ 108 $ 61 $ 618 $ 547 Earnings per Common Share - Basic and Diluted $ 0.52 $ 0.30 $ 2.98 $ 2.66 Average Common Shares Outstanding 208.1 206.3 207.4 205.6 AMEREN CORPORATION (AEE) CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited, in millions) Year Ended December 31, 2007 2006 Cash Flows From Operating Activities: Net income $ 618 $ 547 Adjustments to reconcile net income to net cash provided by operating activities: Gain on sales of emission allowances (8 ) (60 ) Gain on sale of non-core properties (3 ) (37 ) Depreciation and amortization 735 656 Amortization of nuclear fuel 37 36 Amortization of debt issuance costs and premium/discounts 19 15 Deferred income taxes and investment tax credits, net (28 ) 91 Minority interest 27 27 Other 12 13 Changes in assets and liabilities: Receivables (320 ) 91 Materials and supplies (88 ) (75 ) Accounts and wages payable 20 (85 ) Taxes accrued 21 (72 ) Assets, other 25 (103 ) Liabilities, other 8 138 Pension and other postretirement obligations, net 27 97 Net cash provided by operating activities 1,102 1,279 Cash Flows From Investing Activities: Capital expenditures (1,381 ) (992 ) CT acquisitions - (292 ) Proceeds from sales of non-core properties, net 13 56 Nuclear fuel expenditures (68 ) (39 ) Purchases of securities - nuclear decommissioning trust fund (142 ) (110 ) Sales of securities - nuclear decommissioning trust fund 128 98 Purchases of emission allowances (24 ) (42 ) Sales of emission allowances 5 71 Other 1 (16 ) Net cash used in investing activities (1,468 ) (1,266 ) Cash Flows From Financing Activities: Dividends on common stock (527 ) (522 ) Capital issuance costs (4 ) (4 ) Short-term debt, net 860 419 Dividends paid to minority interest (21 ) (28 ) Redemptions, repurchases and maturities: Long-term debt (488 ) (164 ) Preferred stock (1 ) (1 ) Issuances: Common stock 91 96 Long-term debt 674 232 Net cash provided by financing activities 584 28 Net Change In Cash and Cash Equivalents 218 41 Cash and Cash Equivalents at Beginning of Year 137 96 Cash and Cash Equivalents at End of Year $ 355 $ 137 AMEREN CORPORATION (AEE) CONSOLIDATED BALANCE SHEET (Unaudited, in millions) December 31, December 31, 2007 2006 ASSETS Current Assets: Cash and cash equivalents $ 355 $ 137 Accounts receivable - trade 570 418 Unbilled revenue 359 309 Miscellaneous accounts and notes receivable 280 160 Materials and supplies 735 647 Other current assets 181 203 Total current assets 2,480 1,874 Property and Plant, Net 15,069 14,286 Investments and Other Assets: Nuclear decommissioning trust fund 307 285 Goodwill 831 831 Intangible assets 198 217 Other assets 685 654 Regulatory assets 1,158 1,488 Total investments and other assets 3,179 3,475 TOTAL ASSETS $ 20,728 $ 19,635 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 221 $ 456 Short-term debt 1,472 612 Accounts and wages payable 687 671 Taxes accrued 84 58 Other current liabilities 438 406 Total current liabilities 2,902 2,203 Long-term Debt, Net 5,691 5,285 Preferred Stock of Subsidiary Subject to Mandatory Redemption 16 17 Deferred Credits and Other Liabilities: Accumulated deferred income taxes, net 2,046 2,144 Accumulated deferred investment tax credits 109 118 Regulatory liabilities 1,240 1,177 Asset retirement obligations 562 549 Accrued pension and other postretirement benefits 839 1,065 Other deferred credits and liabilities 354 283 Total deferred credits and other liabilities 5,150 5,336 Preferred Stock of Subsidiaries Not Subject to Mandatory Redemption 195 195 Minority Interest in Consolidated Subsidiaries 22 16 Stockholders' Equity: Common stock 2 2 Other paid-in capital, principally premium on common stock 4,604 4,495 Retained earnings 2,110 2,024 Accumulated other comprehensive income 36 62 Total stockholders' equity 6,752 6,583 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 20,728 $ 19,635
